 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    VILAYCHITH KHOUANMANY,                              No. 2:17-cv-1326-TLN-EFB P
12                        Plaintiff,
13            v.                                          ORDER
14    UNITED STATES MARSHALS, et al.,
15                        Defendants.
16

17           Plaintiff is a federal prisoner proceeding pro se with claims arising under Bivens v. Six

18   Unknown Named Agents, 403 U.S. 388 (1971). She requests appointment of counsel as well as a

19   120-day extension of time to file objections to the court’s October 19, 2018 findings and

20   recommendations. See ECF Nos. 64, 65, 66.

21           District courts may authorize the appointment of counsel to represent an indigent civil

22   litigant in certain exceptional circumstances. See 28 U.S.C. § 1915(e)(1); Terrell v. Brewer, 935

23   F.2d 1015, 1017 (9th Cir.1991); Wood v. Housewright, 900 F.2d 1332, 1335–36 (9th Cir.1990);

24   Richards v. Harper, 864 F.2d 85, 87 (9th Cir. 1988). In considering whether exceptional

25   circumstances exist, the court must evaluate (1) the plaintiff’s likelihood of success on the merits;

26   and (2) the ability of the plaintiff to articulate her claims pro se in light of the complexity of the

27   legal issues involved. Terrell, 935 F.2d at 1017. The court cannot conclude that plaintiff’s

28   likelihood of success, the complexity of the issues, or the degree of plaintiff’s ability to articulate
 1   her claims amount to exceptional circumstances justifying the appointment of counsel at this
 2   time. The court will however, grant plaintiff’s request for an extension of time.
 3            Accordingly, IT IS HEREBY ORDERED that plaintiff’s request for the appointment of
 4   counsel (ECF No. 66) is denied and her request for a 120-day extension of time to file objections
 5   to the October 19, 2018 findings and recommendations (ECF No. 65) is granted. Any objections
 6   to the findings and recommendations shall be filed no later than 120 days from the date of this
 7   order.
 8   DATED: November 26, 2018.
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
